Citation Nr: 0842204	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  00-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
condition.

2.  Entitlement to service connection for a chronic sinus 
condition.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision.  This appeal was 
remanded by the Board in March 2008 for additional 
development of the above captioned issues.  That development 
having been completed, the veteran's claim is once again 
before the Board.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran's chronic 
neck condition is related to her time in service.

2.  The evidence fails to show that the veteran's chronic 
neck condition was caused by her service connected back 
disability.

3.  The current medical evidence, including radiographic 
imaging, fails to show that the veteran currently has 
sinusitis.

4.  The veteran has a congenital underdevelopment of her 
sinus which is considered to be a defect.

5.  The congenital underdevelopment of the veteran's sinus 
was not aggravated by her time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a chronic neck 
condition, to include as secondary to the veteran's service-
connected back condition, have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Criteria for service connection for a chronic sinus 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Neck condition

The veteran believes that her current neck condition is 
either the result of several traumatic incidents in service, 
or is the result of her service connected lower back 
disability.

While in service the veteran reports that she was involved in 
a motor vehicle accident while riding in a military truck in 
Germany; that she hurt herself while helping to assemble a 
bridge; that she was a rider in a POV that "stroked another 
one in the rear"; and that she fell while unloading a truck, 
and had to seek medical attention for her back.

A friend of the veteran's from service wrote a letter in 
October 2002 stating that the veteran had fallen off the back 
of a truck into a brick wall, and was treated with bed rest.  
The friend also indicated that the veteran did not seek any 
back or neck treatment after being rear-ended in the truck.

A personnel record confirms the fact that the veteran was in 
a motor vehicle accident while in service.  The statement 
indicates that the veteran was driving a 
2 1/2 ton truck which was stopped at a gate and getting ready 
to make a left hand turn when a car pulled up behind the 
truck and drifted into the rear of the truck, because the 
driver had become preoccupied with unlocking the passenger 
door.

Further support for the veteran's traumatic injuries in 
service is provide by the fact that her back disability was 
service connected in February 1977, as it was noted that the 
veteran had injured her back in March 1975 while lifting a 
heavy box, and had then injured her back again in December 
1975.

Nevertheless, while the evidence confirms that the veteran 
had several accidents and injuries during her time in 
service, the medical evidence fails to show that any such 
injury or accident caused her current chronic neck condition.  

Service treatment records fail to show any complaints of, or 
treatment for, neck pain while the veteran was in service, 
although there were frequent complaints of lower back pain 
that were documented in the service treatment records.

At a VA examination in January 1977 there was similarly no 
mention of any neck problem, and x-rays of the thoracic and 
lumbar spines failed to reveal any evidence of osseous, 
articular, or soft tissue abnormalities.

The veteran's claims file is void of any treatment for a 
chronic neck condition for more than a decade following her 
separation from service, as the first treatment records 
showing complaints of neck pain appear around 1990.

Several additional post-service treatment records also 
contain speculation as to the onset of the veteran's current 
neck condition.  For example, at a VA treatment session in 
May 1997, the veteran stated that she had had neck pain since 
1980 (several years after she was discharged from service) 
which had become worse in the past two years.  

A veteran is generally competent to provide testimony that is 
limited to matters that the witness has actually observed and 
is within the realm of the witness's personal knowledge.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, 
competency must be distinguished from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See id. at 469.

Thus, while the veteran is competent to testify that she 
injured her neck, she has in this case provided several 
different dates for the onset of her neck pain.  When 
combined with the fact that there were no treatment records 
addressing treatment of a neck condition for more than a 
decade following service, the veteran's statements are 
insufficient to establish a continuity of symptomatology from 
which it can be concluded that her current neck condition has 
existed since service.  

As such, for service connection to be established a medical 
opinion of record must link the veteran's current neck 
condition to her time in service, as the veteran is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation; and her opinion is therefore insufficient to 
provide the requisite nexus between her neck condition and an 
event in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).

In March 1997, a private doctor indicated that the onset of 
the veteran's neck problems occurred in the late 1970s after 
a motor vehicle accident.  He stated that the pain was very 
mild at that time and went away rapidly, returning around 
1990.  An MRI showed a mild disc bulging at two levels, 
although the doctor noted that the veteran's neck appeared 
younger than her stated age.  Significantly, the doctor 
provided no rationale for the conclusion that the veteran's 
neck condition had its onset in the 1970s as there was no 
explanation for the lack of treatment in the many years 
following service.  

In February 2005, the veteran underwent a VA examination at 
which it was noted that between December 2004 and February 
2005 she had been in seven or eight car accidents, because 
she could not turn her neck to see the other cars.  The 
veteran's cervical spine was nontender to palpation, and 
there was no tenderness or bony abnormality.  X-rays of the 
cervical spine were normal.

The veteran underwent a second VA examination in May 2008 at 
which the examiner, having also reviewed the veteran's claims 
file, concluded that the veteran's chronic neck condition 
could be the result of a remote trauma, but he noted no neck 
related complaints during service, indicating the initiating 
trauma would have been severe enough to have prompted 
treatment.  The examiner also stated that the veteran's neck 
condition could be related to rheumatoid arthritis, 
explaining that medical literature shows that cervical spine 
joints are the most clinically important joints in the axial 
skeleton in rheumatoid arthritis and that long standing 
disease may lead to instability and cause symptoms such as 
neck pain, stiffness, and radicular pain.  

While the veteran contends that traumatic injuries in service 
caused her current neck condition, her contentions are belied 
by the absence of any complaints of neck pain in service, 
despite complaints of and treatment for back pain.  The 
veteran's neck was then  normal following service and no 
complaints of neck problems were raised for more than a 
decade.  The March 1997 medical statement interpreted as 
suggesting a link to a 1970s motor vehicle accident, is so at 
odds with the contemporaneous records, that it is more likely 
nothing more that the simple recitation of information the 
veteran provided.  Clearly, the transcription by a physician 
of a medical history as reported by the veteran does not 
establish the content of the transcription as fact.  Thus, 
there is no competent medical opinion linking the veteran's 
chronic neck condition to any traumatic injuries while she 
was in service.  Therefore, service connection on a direct 
basis is not warranted.  

The veteran has also asserted that her neck condition was a 
result of her service connected back disability.  In 1996 the 
veteran filed a claim suggesting that her doctors had told 
her that her neck was related to her service connected 
disability.  However, it is unclear what doctors had given 
this opinion to the veteran, as there was no such opinion 
found in the veteran's claims file; and a lay person's 
account of what a physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In support of her contention, the veteran submitted an August 
2003 medical record from the Alabama Orthopaedic Center, 
which states that the problems in the veteran's lumbar spine 
are probably contributing to the problems in her neck.  While 
this medical opinion suggests a link between the veteran's 
neck condition and her back disability, there is no rationale 
provided for the conclusion, rendering it inherently 
speculative; and medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  38 C.F.R. § 
3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

Nevertheless, because this opinion suggested that the 
veteran's neck condition might be related to her back 
disability, the veteran's claim was remanded by the Board for 
a VA examination, which the veteran underwent in May 2008.  
The examiner, having reviewed the veteran's claims file 
concluded that it was less likely than not that the veteran's 
chronic neck condition was due to or a result of her service 
connected degenerative disc disease in the lumbar spine.  The 
examiner explained that the veteran's history made it more 
likely her current neck condition was related to rheumatoid 
arthritis or remote trauma, (as discussed above).  

As this VA opinion was supported by a rationale and was based 
on a review of the veteran's record, it is afforded greater 
weight than the unexplained opinions which came before it.  
Therefore, the balance of evidence fails to show that the 
veteran's neck condition was caused by her service connected 
back disability, and therefore the criteria for service 
connection on a secondary basis have not been met.

Accordingly, the veteran's claim of entitlement to service 
connection for a chronic neck condition is denied on both a 
direct and secondary basis.



Sinus condition

The veteran asserts that she developed sinusitis as a result 
of her time in service.

Service treatment records fail to show any complaint of, 
diagnosis of, or treatment for sinusitis during service; 
although, on her medical history survey completed in 
conjunction with her separation from service, the veteran did 
mark yes when asked if she had then, or had ever had, 
sinusitis; and the medical officer indicated that the 
veteran's sinuses were abnormal at her separation physical.  
However, no explanatory statement was provided by the medical 
officer on either document.

Nevertheless, a month later, at a VA examination in January 
1977, the veteran's sinuses were noted to be normal.

The veteran has complained about sinus problems subsequently 
as well as issues with nasal drainage.  For example, in 
November 1999 the veteran presented for treatment complaining 
that her nose was stopped up. The record indicated that the 
veteran had nasal drainage for two days, and the veteran was 
assessed with allergic rhinitis.

In August 2000, it was noted in a private treatment record 
that the veteran had sinus trouble that was thought to have 
been brought on by a history of hay fever or pollinosis.

In November 2005, the veteran presented complaining of having 
problems with her sinus, and while it was noted that the 
veteran continued to have chronic sinusitis, no supporting 
rationale was provided to explain why her sinusitis was 
considered chronic, in the face of prior records that failed 
to show sinusitis.  

In May 2008, the veteran underwent a VA examination of her 
sinuses to address whether the veteran had chronic sinusitis 
and if so, its relationship, if any, to service.  The veteran 
reported that her sinusitis had begun in 1975, but she denied 
seeking any medical attention for the condition.  The veteran 
indicated that the sinusitis had been constant and she had 
been unable to get rid of it.  Following the examination and 
a review of the veteran's claims file, the examiner opined 
that it was less likely than not that the veteran had 
sinusitis as the result of her time in service.  The examiner 
noted that the veteran had checked sinusitis at the time of 
her separation physical; however, the examiner indicated that 
there was no evidence that sinusitis was ever diagnosed while 
the veteran was in service, despite her multiple complaints 
of sore throat with diagnosis of URI, tonsillitis, and cold.  
The examiner indicated that during the examination he 
observed a septal deviation to the left which blocked the 
veteran's left nostril by about 70 percent, and he suggested 
that this could explain the sensation of sinus congestion and 
stuffiness that the veteran had felt over the years.  
Additionally, the examiner indicated that the recent 
radiographic study revealed no sinusitis, but did show a 
congenital underdevelopment of the veteran's frontal sinuses.  
As such, the current medical evidence, including examination 
and x-rays, fails to show that the veteran actually has 
sinusitis.  Because the greater weight of the evidence shows 
the veteran does not have sinusitis, there is no basis to 
award service connection benefits for it.  

Nevertheless, given the multiple sinus related complaints 
over the years, it is clear that the veteran does have sinus 
problems.  This, however, has been identified as a congenital 
underdevelopment of her frontal sinuses.  Since this is an 
underdeveloped structure of the nose, producing a septal 
deviation, it is properly considered a congenital defect, 
which is not subject to compensation by VA.  See 38 C.F.R. 
§§ 3.303, 4.9; VA OPGCPREC 82-90.  Moreover, even if the 
veteran's sinus condition was considered a congenital disease 
(rather than a defect, and therefore a condition for which 
compensation could be permitted) by its very nature it would 
have clearly and unmistakably existed prior to service.  
Since there is no evidence the condition was aggravated by 
service, (her service records are void of any sinus 
treatment), service connection for such a congenital disease 
would not be warranted.  

Because the veteran's sinus condition was neither incurred 
in, or aggravated by service, service connection is denied.  



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in January 2004, which informed the veteran of all the 
elements required by the Pelegrini II Court as stated above.  
The veteran was also advised of the criteria for establishing 
a disability ratings and effective dates by a letter in April 
2008.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained, as have 
the veteran's service treatment records and Social Security 
Administration records.  The veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but she declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a chronic neck condition is denied.

Service connection for a chronic sinus condition is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


